The Honorable Paul Miller State Senator Post Office Box 488 Melbourne, Arkansas 72556
Dear Senator Miller:
I am writing in response to your request for my opinion on five (5) questions related to a municipality's ability to permit golf carts on its streets:
  1) May golf carts be operated on city streets as long as they are not driven on federal or state highways?
  2) If the answer to question one is yes, may golf carts be driven to any destination within a city?
  3) If the answer to question one is not an all-encompassing yes, where may golf carts be driven within a city?
  4) Is A.C.A. § 14-54-1410(b) properly interpreted to mean that the route it describes is the only route that golf carts may be driven within a city?
  5) May golf carts be operated on city streets if they are specially equipped with specific extra equipment?
RESPONSE
In response to the questions you have posed, it is my opinion that golf carts may be operated on city streets from the owner's residence to the golf course and back again if such operation is authorized by municipal ordinance (provided that the *Page 2 
city streets in question are not also designed as federal or state highways or county roads). It is my further opinion that the law prohibits golf carts from being driven to any other destination within a city. I conclude that adding special equipment to a golf cart would make a difference in the applicability of the law only if the modification was so extensive that the resulting vehicle could no longer be termed a "golf cart."
Question 1: May golf carts be operated on city streets as long asthey are not driven on federal or state highways?
Not necessarily. The only statute in the Arkansas Code that specifically deals with the operation of golf carts on city streets and federal and state highways is A.C.A. § 14-54-1410. Op. Att'y Gen.2008-142. It is true that A.C.A. § 14-54-1410(a) clearly gives municipalities the discretion to permit golf carts on city streets under certain circumstances. However, those circumstances are severely limited by A.C.A. § 14-54-1410(b). Arkansas Code Annotated § 14-54-1410(b) expressly states that:
  The municipality may authorize the operation of golf carts on city streets only from the owner's place of residence to the golf course and to return from the golf course to the owner's residence.
A.C.A. 14-54-1410(b) (emphasis added.)
For these reasons, it is my opinion that golf carts may be operated on city streets from the owner's residence to the golf course and back again if such operation is authorized by municipal ordinance (provided, of course, that the city streets in question are not also designed as federal or state highways or county roads.)1
Question 2: If the answer to question one is yes, may golf carts bedriven to any destination within a city?
As stated in response to question one, it is my opinion that a municipality may authorize the operation of golf carts on city streets for the purpose of going between the owner's residence and the golf course only. It is my opinion that the *Page 3 
law prohibits golf carts from being driven to any other destination within a city. Id.
Question 3: If the answer to question one is not an all-encompassingyes, where may golf carts be driven within a city?
Please see my responses to questions one and two, above. It is my opinion that golf carts may only be driven back and forth between the owner's residence and the golf course.
Question 4: Is A.C.A. § 14-54-1410(b) properly interpreted to meanthat the route it describes is the only route that golf carts may bedriven within a city?
Please see my responses to questions one through three above. It may be helpful to refer again to the code section in question, which states:
  The municipality may authorize the operation of golf carts on city streets only from the owner's place of residence to the golf course and to return from the golf course to the owner's residence.
A.C.A. § 14-54-1410(b) (emphasis added.) The plain language of this section leads me to conclude that the scope of a municipality's authority to legalize the operation of golf carts on its streets is limited to the circumstances described.
Question 5: May golf carts be operated on city streets if they arespecially equipped with specific extra equipment?
As previously stated, it is my opinion that the code section under discussion, A.C.A. § 14-54-1410, constitutes a blanket prohibition against the operation of "golf carts" on city streets except when a municipality chooses to legalize their operation on said streets for the purpose of going between the owner's residence and the golf course. This statutory language deals exclusively with "golf carts." For these reasons, it is my opinion that the aforementioned prohibition continues to apply as long as the vehicle in question can still be classified as a "golf cart." In other words, adding special equipment would make a difference in the applicability of the law only if the modification was so extensive that the resulting vehicle could no longer be termed a "golf cart." Unfortunately, neither A.C.A. § 14-54-1410 nor any other section of the Arkansas Code defines the term "golf cart." Accordingly, it is difficult to determine what level of modification would be *Page 4 
necessary to achieve this result. I will note in this regard that the Random House Webster's Unabridged Dictionary defines "golf cart" as "a small battery powered three or four wheeled vehicle used for transporting one or two golfers and their equipment around a golf course." RANDOM HOUSE WEBSTER'S UNABRIDGED DICTIONARY 820 (2nd ed. 1999).
Assistant Attorney General Jennie Clingan prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General
DM:JC/cyh
1 Section 14-54-1410 appears to recognize that golf carts are generally prohibited on federal and state highways. See A.C.A. § 14-54-1410(a) (stating that "operation shall not be authorized on city streets which are also designated as federal or state highways or as a county road.") *Page 1